Citation Nr: 1519657
Decision Date: 05/07/15	Archive Date: 07/07/15

DOCKET NO. 14-01491	)       DATE  MAY 07 2015

On appeal from the Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to an effective date prior to October 3, 2006 for the grant of service connection for ischemic heart disease.

REPRESENTATION 

Veteran represented by:     Disabled American Veterans

ATTORNEY FOR THE BOARD 

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to May 1971. He served in Vietnam from April 1968 to April 1969 and May 1970 to May 1971. He received

the Army Commendation and Bronze Star Medals with "V" devices, among other decorations. He also received combat decorations in regard to his service in the Korean War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). See 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

The Veteran was diagnosed as having ischemic heart disease in September 2005, and his initial claim for entitlement to service connection was received on October 3, 2006.

CONCLUSION OF LAW

The criteria for an effective date prior to October 3, 2006 for the grant of service connection for ischemic heart disease have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 3.816 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact. See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one

-2-

year of that date. Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. 38 C.F.R. § 3.155. Such informal claims must identify the benefit sought. Id. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id. If received within one year from the date it was sent to a claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above. This exception is found in 38 C.F.R. § 3.816, which outlines the effective date rules required by orders of the United States District Court for the Northern District of California in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991). For purposes of 38 C.F.R. § 3.816, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.

Pursuant to 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA

-3-

received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

-4-

 (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816.

Ischemic heart disease was added to the list of diseases subject to presumptive service connection, effective August 31, 2010. See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Veteran made an explicit claim of entitlement to service connection for ischemic heart disease in October 2010; however, the RO has determined that the Veteran's initial application for service connection in October 2006 included an implied claim for service connection for ischemic heart disease. As a sympathetic review of the claims file establishes an implied claim for service connection for ischemic heart disease in October 2006, the provisions of 38 C.F.R. § 3.816 are applicable to the Veteran's claim.

The evidence shows the Veteran was first diagnosed with ischemic heart disease in September 2005. The Nehmer class exception in 38 C.F.R. § 3.816(c)(2) states the effective date of the award of entitlement to service connection for a claim received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease will be "the later of the date such claim was received by VA or the date the disability arose." Thus, the date of the implied claim establishes the effective date of entitlement for ischemic heart disease, even though medical evidence clearly indicates the disability arose before that date. The Board is bound by VA regulation and cannot set an effective date earlier than what is authorized by 38 C.F.R. § 3.816. See 38 U.S.C. § 7104(c); see also Hudgens v. Gibson, 26 Vet. App 558, 563

-5-

n.5 (2014) (stating Congress was unequivocally clear that the Board is to be bound by VA regulations). Thus, entitlement to an effective date prior to October 3,2006 for the grant of service connection for ischemic heart disease is not warranted.

ORDER

Entitlement to an effective date prior to October 3, 2006 for the grant of service connection for ischemic heart disease is denied.

Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

-6-



